Citation Nr: 1412887	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an effective date prior to October 22, 2013, for the grant of service connection for radiculopathy of the right lower extremity.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which increased the disability rating for a lumbar spine disability from 10 percent to 20 percent, effective December 17, 2008.

This claim was previously before the Board in September 2013, at which time it was remanded for further development.  At that time, the Board denied ratings in excess of 20 percent for disabilities of the left and right hips, and remanded the issue of entitlement to service connection for a right lower extremity disability.

On remand, in a November 2013 rating decision, the Appeals Management Center (AMC) granted service connection for right lower extremity radiculopathy and assigned a 20 percent rating, effective October 22, 2013.  This decision is considered to be a full grant of the issue that had been appealed to the Board.  The Veteran's January 2014 notice of disagreement with the October 22, 2013, effective date is considered to be the initiation of a new appeal.  That issue will be discussed in the remand section below.  

The Board notes that, since the September 2013 Board decision and remand, the Veteran's paper claims file has been converted to an electronic format in the Veterans Benefits Management System (VBMS).  Additional records for the Veteran's claim appear in another electronic file system, Virtual VA.  Any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to an earlier effective date for the grant of service connection for radiculopathy of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability is not manifested by ankylosis or limitation of flexion to 30 degrees or less, even when considering functional impairment caused by factors such as pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury; nor is the Veteran's lumbar spine disability manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period. 


CONCLUSION OF LAW

The criteria for assignment of a rating for a lumbar spine disability in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes December 2008 and May 2010 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to an increased rating for a lumbar spine disability.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The December 2008 letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that the May 2010 letter was not issued prior to the initial adjudication of the Veteran's increased rating claim in March 2009.  This claim, however, was subsequently readjudicated, most recently in a November 2013 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his identified available private medical records, and personal statements from the Veteran, his wife, his father, his friend, and a coworker.

The RO arranged for the Veteran to undergo VA examinations in January 2009, February 2010, June 2010, and March 2012.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an increased rating.  The examiners reviewed the record and elicited from the Veteran his history of complaints and symptoms.  The examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran has claimed entitlement to an increased rating for his lumbar spine disability, diagnosed as right convex thoracolumbar scoliosis.  This disability is currently rated as degenerative arthritis of the spine and is assigned a 20 percent rating pursuant to  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  This diagnostic code applies a General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Because the case at hand involves a diagnosis of degenerative disc disease, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5243, which rates intervertebral disc syndrome, is also for application.  That diagnostic code directs that the disability at issue be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes and with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, the Board notes that the Veteran underwent VA examinations in January 2009, October 2010, June 2010, and March 2012.  

The January 2009 VA examination report notes that the Veteran reported that his low back pain has increased in intensity and frequency.  He reported that he experiences daily pain which is usually aggravated by sitting in a fixed position for a long period of time or standing still.  He reported taking Etolodac for pain and ibuprofen as needed with some relief.  Lying down with heat to the back area also improved the pain.  There was no history of hospitalization or surgery.  

There was no history of bladder or bowel symptoms or erectile dysfunction.  The only neurologic abnormality that was noted was numbness.  

There was no history of fatigue or decreased motion, but there was a history of stiffness, weakness, spasms, and pain.  The pain was in the lower back and onset when the Veteran was sitting still.  It was a burning and sharp pain of moderate severity.  It lasted one to two days and radiated to the right leg.  The Veteran reported severe, weekly flare-ups that lasted one to two days and are alleviated by lying down with heat.  The Veteran walked with a cane and was unable to walk more than a few yards.  

On examination, the Veteran had poor propulsion.  Objective abnormalities included left-sided spasm and pain with motion, as well as bilateral tenderness.  There was no right-sided spasm or pain with motion, nor was there bilateral atrophy, guarding, or weakness.  Range of motion, in relevant part, was flexion to 70 degrees with objective evidence of pain on active range of motion.  Following repetitive motion, flexion was further limited by pain to 60 degrees.  

The examiner noted that the Veteran's low back disability has significant effects on his employment as a communications company troubleshooter.  These problems consisted of increased absenteeism, problems with lifting and carrying, lack of stamina, and increased pain.  It was noted to have moderate impact on chores, exercise, and sports.  

The February 2010 VA examination report notes that the Veteran reported that his back pain has progressively worsened.  He takes two 500 milligram Naproxen tablets daily, with fair response.  No neurologic symptomatology was noted, including bladder or bowel symptoms, erectile dysfunction, or numbness.  He denied a history of fatigue but endorsed decreased motion, stiffness, weakness, spasms, and pain.  The pain was described as distributed across the L4 and L5 spine and para lumbar muscles.  It was dull to sharp, of moderate severity, occurred daily, and lasted for minutes.  Moderate flare-ups occurred weekly and lasted for hours.  Flare-ups were precipitated by prolonged sitting and carrying objects and were alleviated by rest and pain medication.  The Veteran did not believe there was any additional limitation of motion or other functional impairment during flare-ups.  There were no incapacitating episodes.  He used no devices or aids and could walk one-fourth of a mile.  

On examination, gait was antalgic with poor propulsion due to a bilateral hip disability.  There was no spasm, atrophy, or weakness, but there was bilateral guarding, pain with motion, and tenderness.  Muscle tone was normal, and there was no atrophy.  Flexion was to 60 degrees with objective evidence of pain on active motion.  There was no additional limitation after three repetitions of range of motion.  

The examiner noted that the Veteran's back disability had no significant effects on his employment.  In terms of effects on normal daily activities, it had mild effects on chores, shopping, and traveling, moderate effects on exercise and recreation, and severe effects on sports. 

A February 2010 private physical therapy record notes flexion to 45 degrees with no flattening or reverse of the spine.   

The June 2010 VA examiner notes that the Veteran fell in January 2010 and suffered a herniated disc at L5-S1 with an S1 nerve involvement.  The Veteran was off on workman's compensation due to the back injury.  It was noted that the Veteran spine had progressively worsened since the onset of his injury.  He was noted to use hydrocodone for treatment with poor results.  

There were no neurologic symptoms, such as bladder or bowel symptoms or erectile dysfunction.  There was no history of fatigue, weakness, or spasms, but there was history of decreased motion, stiffness, and pain.  The pain was in the low back and onset with increased activity.  It was severe, occurred daily, and lasted for hours.  Flare-ups were severe, occurred every three to four months, and lasted one to two weeks.  They were precipitated by increased activity and alleviated by rest.  The Veteran estimated additional limitation of motion or functional impairment of 50 percent during flare-ups.  He was noted to use a cane and was unable to walk more than a few yards.  

On examination, his gait was antalgic, and he bore decreased weight on the right leg.  There was no objective indication of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  Flexion was to 35 degrees with objective evidence of pain on active range of motion.  There was no additional limitation of motion after three repetitions.  

The examiner noted that the Veteran's service-connected back pain had significant effects on his occupation and that he had been assigned different duties.  He reported decreased mobility, problems with lifting and carrying, decreased strength in the lower extremities, and pain.  In terms of usual daily activities, it was noted that the Veteran's back disability has a moderate impact on his chores and shopping and prevents exercise and sports.  Again, it was noted that the Veteran was on workman's compensation due to a herniated disc and that he was not capable of sedentary or physical employment due to the arthritis and herniated disc.  

A June 2010 private examination report notes that the Veteran reported persistent muscle spasms and that his pain is worse when he sits.  He has difficulty sitting erect because of the pain.  There is no numbness, new tingling, weakness, or loss of control of bowel or bladder function.  Physical therapy did not help.  His doctor told him not to lift, and he cannot lift more than a gallon of milk, sit more than 30 minutes, or stand more than 20 minutes.  On examination, there was no evidence of paravertebral muscle spasm.  There was no tenderness to percussion of the dorsolumbar spinous processes.  The Veteran was able to bend forward at the waist to 45 degrees, limited by back pain.  

An August 2010 private medical evaluation notes that the Veteran experiences "locking" in his back.  His symptoms increase when he is riding in a car, standing, or walking a long distance.  He gets partial relief from leaning forward, changing positions, or using medication.  On examination, the Veteran had lumbar spine stiffness when changing position from sitting to standing or from supine to sitting.  The left lumbosacral area was tender, and lumbar spasms were present.  He had 50 degrees of forward flexion.

The record also contains personal statements from the Veteran, his wife, his father, a friend, and a former coworker.  They describe the impairment that is caused by the Veteran's back disability, specifically identifying impairment in the Veteran's everyday activities due to low back pain.  

Based on the above, the Board finds that the criteria for a disability rating in excess of the current 20 percent is not warranted for the Veteran's low back disability.  As noted above, a higher rating requires limitation of forward flexion to 30 degrees or ankylosis, neither of which is demonstrated in the above evidence.  The greatest limitation of flexion of record, during the June 2010 VA examination report, was to 35 degrees, with no additional limitation of motion following repetitive movement.  Even though the Veteran has been noted to have experienced pain on motion, and this pain is suggested at times to have occurred at less than 30 degrees of flexion, the Board finds that, in the absence of actual functional loss (from limitation of motion), such painful motion cannot serve as the basis for granting a rating in excess of 20 percent.  See Mitchell, supra.

The March 2012 VA examination report notes that the Veteran has been diagnosed with degenerative disc disease and osteoarthritis of the lumbar spine.  The Veteran reported that flare-ups did not impact the function of his back.  

On examination, flexion ended at 80 degrees, with objective evidence of painful motion beginning at 70 degrees.  There was no decrease in range of motion on repetitive testing, but it was noted that he had less movement than normal and pain on movement.  Other than radiculopathy, the Veteran was noted to have no neurologic abnormalities, such as bowel or bladder impairment.  

The Veteran was noted to have intervertebral disc syndrome but had experienced no incapacitating episodes over the last 12 months.  The Veteran was noted to use no assistive devices.  

It was noted that the Veteran's thoracolumbar spine disability impacts his ability to work in that he is unable to lift or carry.  

In addition to the above examination reports, the record also contains VA and private medical records describing treatment the Veteran received for his back.  The complaints and functional impairment that are described in these records are largely consistent with those described in the VA examination reports.  

The Board has also considered whether separate ratings may be assigned for any neurological impairment.  The record consistently demonstrates, however, that the Veteran has no neurological impairment, such as bladder or bowel symptoms or erectile dysfunction, other than radiculopathy of the bilateral lower extremities.  

As noted above, the Veteran was granted service connection for radiculopathy of the right lower extremity following the prior Board remand, and he has filed a notice of disagreement with the effective date that was assigned.  That issue will be discussed in the remand, below.  The Veteran has not disagreed with the disability rating that was assigned when service connection was granted in the November 2013 rating decision.  Therefore, the Board will not consider whether a higher rating is warranted for radiculopathy of the lower right extremity.  Likewise, because the Veteran has not separately appealed the disability rating that was assigned for his service-connected radiculopathy of the lower left extremity, the Board will not consider whether a higher rating may be warranted for that disability.  

The Board has considered whether a higher rating may be assigned for degenerative disc disease based on incapacitating episodes under Diagnostic Code 5243.  However, in the absence of evidence of incapacitating episodes as defined above, a rating in excess of 20 percent may not be assigned based on incapacitating episodes.  

The Board has considered whether the Veteran is entitled to a staged rating.  However, at no time during the pendency of this appeal has the Veteran's service-connected low back disability been productive of symptomatology associated with an evaluation in excess of 20 percent.  As such, a staged rating is not warranted.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to rating in excess of 20 percent for a low back disability must be denied.

In reaching this conclusion, the Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected low back disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The low back disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with his low back disability.

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling, is denied.


REMAND

As noted above, the Veteran's claim of entitlement to service connection for radiculopathy of the right lower extremity was granted in a November 2013 rating decision.  This decision assigned a 20 percent rating, effective October 22, 2013.  In January 2014, the Veteran submitted a VA Form 21-0958, Notice of Disagreement, in which he expressly disagreed with the effective date that was assigned for the grant of service connection.  He expressly asserted that "this matter goes back 3-4 yrs."

The Court has held that the filing of a notice of disagreement initiates the appeal process, and that the failure of the RO to issue a statement of the case is a procedural defect requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the issue of entitlement to an effective date prior to October 22, 2013, for the grant of service connection for radiculopathy of the right lower extremity must be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing the issue of entitlement to an effective date prior to October 22, 2013, for the grant of service connection for radiculopathy of the right lower extremity.  The appellant should be provided the opportunity to perfect a timely substantive appeal (VA Form 9) with respect to that issue.  The RO is free to undertake any additional development deemed necessary with respect to that issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


